Citation Nr: 0817428	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a right foot disability has 
been received.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for arthritis of 
bilateral knees.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1976. 

In April 1976, the RO denied the veteran's original claim for 
service connection for a foot disability.  There is no 
indication from the claims file that the veteran ever 
initiated an appeal of this decision.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO declined to 
reopen a claim for service connection for a right foot 
disability (on the basis that new and material evidence had 
not been received), and denied claims for service connection 
for arthritis of the lumbar spine and for arthritis of 
bilateral knees.  In April 2005, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in February 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2006.

In June 2006, the appellant testified during a hearing before 
a Decision Review Officer at the RO; a transcript of that 
hearing is of record. 

In supplemental statements of the case (SSOCs) dated in 
August 2006 and April 2007, the RO continued the denial of 
the claims on appeal.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In an April 1976 rating decision, the RO denied the 
veteran's claim for service connection for a foot condition; 
there is no indication in the claims file that the veteran 
ever initiated an appeal of this decision.

3.  None of the new evidence associated with the claims file 
since the RO's April 1976 denial, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right foot disability, or raises 
a reasonable possibility of substantiating the claim.

4.  No arthritis of the lumbar spine disability was shown in 
service, there is no competent medical evidence of arthritis 
in the lumbar spine within one year of separation from 
service, and there is no competent, persuasive evidence or 
opinion establishing a nexus between the veteran's current 
arthritis of the lumbar spine and service.

5.  No bilateral knee disability was shown in service, there 
is no competent medical evidence of arthritis in either knee 
within one year of separation from service, and there is no 
competent, persuasive evidence or opinion establishing a 
nexus between the veteran's current arthritis of bilateral 
knee disability and service.


CONCLUSIONS OF LAW

1.  The RO's April 1976 rating decision denying service 
connection for a foot condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's April 1976 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for a right foot 
disability are not met.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The criteria for service connection for arthritis of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

4.  The criteria for service connection for arthritis of 
bilateral knees are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claim for service connection for a right foot 
disability, what information and evidence was needed to 
substantiate his claims for service connection for arthritis 
of the lumbar spine and for arthritis of bilateral knees, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  He was also infored of the requirement that new and 
material evidence must be received to reopen the previously 
denied claim for service connection for a right foot 
disability and he was told what was rquired to substantiate 
the underlying service connection claim.  See Kent.  Clearly, 
this letter meets Pelegrini's content of notice requirements, 
as well as the VCAA's timing of notice requirement.  

In addition, the February 2006 SOC explained the basis for 
the prior denial.  After the issuance of the SOC and 
opportunity for the veteran to respond, the April 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing or form of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

A March 2006 letter from the RO also informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  The 
Board points out that the timing of this notice also is not 
shown to prejudice the veteran.  As the Board's decision 
herein denies the petition to reopen a service connection 
claim and denies the two other service connection claims, no 
effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

As regards VA's duty to assist a claimant, the record also 
reflects that VA has made reasonable efforts to obtain or to 
assist in obtaining all relevant records pertinent to the 
matters on appeal.  Pertinent evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service private medical records; as well as 
outpatient treatment records from the VA Medical Center 
(VAMC) in Columbia, South Carolina.  Also of record and 
considered in connection with these claims are various 
written statements provided by the veteran, and by relatives, 
and by his representative, on his behalf.

Moreover, the Board finds that no further development to 
create any additional evidence for consideration in 
connection with the claims being decided is warranted.  
October and December 2005 letters from the Department of the 
Army show that the RO attempted to obtain active duty patient 
records from the Fort Knox Hospital and the Fort Campbell 
Hospital or from other service files, but a search failed to 
uncover any further medical records about the veteran's 
treatment while in service.  As explained in more detail 
below, the claims for service connection for arthritis of the 
back and knees are being denied because there is no medical 
evidence linking the claimed disabilities to service.  As the 
current record does not reflect even a prima facie claim for 
service connection, there is no requirement for VA to arrange 
for a medical examination in connection with the claims being 
denied.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


A.  Petition to Reopen Claim for Service Connection for Right 
Foot Disability

The veteran's claim for service connection for a right foot 
disability was previously considered and denied.  In an April 
1976 rating decision, the RO denied the veteran's claim for 
service connection for a foot condition.  The evidence of 
record then consisted of the veteran's service medical 
records.  They do not show any treatment for or complaints 
related to the veteran's feet.  Those records do not show 
treatment, as asserted by the veteran, in January 1976 at 
Fort Knox when a cannon fell on his right foot, including a 
stay of several days in a Red Cross tent where he recovered.  
His February 1976 discharge examination likewise shows no 
abnormalities of the lower extremities.

There is no record in the claims file that the veteran ever 
appealed the April 1976 rating decision.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed his current claim for service connection 
for a right foot disability in March 2004.  With respect to 
attempts to reopen previously denied claims filed on and 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in April 1976) to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for 
purposes of the new and material analysis, the credibility of 
the evidence is presumed, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1976 rating decision, pertinent evidence 
added to the claims file consists of  private medical records 
from various physicians, including the veteran's family 
doctor, F.N.McC., M.D., and from his employer.  These records 
dated from February 1996 to February 2006 primarily reflect 
treatment for other disorders, though February 2000 medical 
records of Dr. F.N.McC. show polyneuritis in the feet, 
cellulitis in the veteran's feet and ankles, and slightly 
swollen feet apparently due to some allergic reaction.  

Private medical records from Dr. F.N.McC. and Dr. R.E.B. in 
October 2000 show that the veteran was seen for severe pain 
in his legs.  Dr. R.E.B. noted knee, paralumbar, hip girdle, 
ankle and foot pain. 

VA medical records dated from October 2001 to August 2006 
reflect no treatment for any foot complaints, but an August 
2006 record notes the veteran complained of loss of sensation 
in the right foot and that he used a cane to prevent falls.  

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for a 
right foot disability.  The private and VA records that 
pertain only to unrelated conditions clearly are not relevant 
to the matter under consideration.  None of the February 2000 
private medical records, or the August 2006 VA medical 
record, related to the veteran's feet includes any medical 
opinion that addresses the etiology of the veteran's current 
right foot disorder.  The private October 2000 record reveals 
that Dr. R.E.B. noted that the veteran had some 
musculoskeletal complaints for 10 or 15 years, but said that 
they had intensified within the past three years.  As none of 
the medical evidence received is pertinent to the central 
question underlying the claim for service connection-whether 
the veteran was treated for a right foot injury while in 
service-none of this evidence raises a reasonable 
possibility of substantiating the claim.  

The only additional evidence associated with the claims file 
consists of various statements submitted by the veteran or on 
his behalf (by his representative), a transcript of the 
veteran's RO hearing, and six lay statements from relatives 
(who contended that the veteran injured his lower back, knee, 
and foot while in service).  The veteran's statements appear 
to reiterate some assertions advanced in connection with the 
prior claim.  However, even if new, such lay assertions 
provide no basis for reopening the claim.  While the veteran 
is competent to testify to matters he actually observed which 
resulted in an injury, Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994), his 
relatives are not competent to corroborate an injury and 
treatment they did not witness.  Further, as noted above, 
there is no service medical evidence corroborating a service 
injury to the foot.  The veteran's discharge examination 
failed to note any abnormality about the right foot.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right foot disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the April 1976 denial of the claim for service 
connection for a foot condition remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


B.  Lumbar Spine and Bilateral Knees

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran, his relatives, and his representative, the Board 
finds that service connection for arthritis of the lumbar 
spine and for arthritis of bilateral knees is not warranted.

Initially addressing the question of a current disability, 
the Board notes that the record contains assessments of back 
pain in the private and VA medical records, such as the 
assessment found in an August 2006 VA medical record that the 
veteran had chronic myofascial pain syndrome with neck, right 
knee and low back pain.  However, pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  The Board also 
notes, however, that a private medical record in October 2000 
shows that the veteran's physician, Dr. R.E.B., diagnosed the 
veteran with probable central and peripheral osteoarthritis.  
While this evidence supports a finding of current lumbar 
spine and bilateral knee disabilities, these claims must, 
nonetheless, be denied on the basis of medical nexus.  

The medical evidence does not reflect the presence of a back 
or knee injury during the veteran's period of service.  His 
service medical records reflect no complaints of or treatment 
for injuries to the back or either knee.  During his RO 
hearing, and in various written statements, the veteran 
contended that he injured his lumbar spine and both knees 
when he fell to the ground while repelling from a helicopter 
during an Air Assault School training mission at Fort 
Campbell, Kentucky.  As noted above, an effort to locate Army 
hospital service records and other service medical records, 
both at Fort Campbell and Fort Knox, proved unsuccessful.  
There is no mention of this accident in the available service 
medical records.  Further, the veteran's February 1976 
hardship discharge examination reveals no abnormalities of 
the spine or of the lower extremities.  

Moreover, no chronic back and knee disabilities were shown 
until many years after the veteran's discharge from service.  

Private medical records from Dr. F.N.McC. and Dr. R.E.B. in 
October 2000 show that the veteran was seen for severe pain 
in his legs.  Dr. R.E.B. noted that the veteran had some 
musculoskeletal complaints for 10 or 15 years, but said that 
they had intensified within the past three years.  The 
veteran said that he hurt from his hips down.  Knee, 
paralumbar, hip girdle, ankle and foot pain were noted.  Dr. 
R.E.B. diagnosed probable central and peripheral 
osteoarthritis.  

In an April 2004 written statement, the veteran claims that 
he lost permanent full usage of his left knee.

Private medical records of Dr. A.J.B. dated in March and June 
2005 show that the veteran was seen for osteoarthritis and 
back and knee pain.

Private June 2005 spinal x-rays show degenerative changes in 
the lumbar spine.

July 2005 private medical records of Dr. F.N.McC. and Dr. 
R.E.B. reveal that the veteran had symptoms of depression for 
probably two decades and was in excruciating pain at work.  
He worked as a forklift operator for a tire company.  Severe 
pain in his neck, lumbar spine, shoulders, hands, and knees 
was noted.  An x-ray also showed degenerative changes at L4-
5.  In the summer of 2005, Dr. F.N.McC. signed a medical 
release from work and an insurance document releasing the 
veteran from work based on osteoarthritis of the veteran's 
neck and back and multiple joints with a secondary diagnosis 
of myalgia and myositis.  Dr. F.N.McC. noted that the veteran 
had impaired walking and bending.

An August 2005 private medical record from Dr. F.N.McC. and 
Dr. R.E.B. reveals that the veteran might need spinal surgery 
for cervical and/or lumbar spinal stenosis and that 
osteoarthritis was present in both the veteran's spine and in 
his knees.

Private medical records from Dr. P.J.T. dated from December 
2005 to February 2006 show treatment for continuous and 
moderate low back, buttock, hip, neck and multiple joint pain 
from arthritis.  The veteran was noted to walk with an 
antalgic gait and with a cane.  It was recommended that the 
veteran continue physical therapy and a psychiatric 
evaluation.  

During his RO hearing in June 2006, the veteran testified 
that he had back problems because of a post-service 
construction job where his uncle was superintendent over the 
job project.  The company doctor at Murphy's Construction 
Company even tried electric shock therapy.  It was that 
doctor who first told the veteran that he had the beginnings 
of arthritis in his lower lumbar region.  (The veteran also 
testified that the doctor in question was dead and that the 
construction company was no longer in existence) (Transcript, 
p. 11).  He testified to severe pain as a result of his 
lumbar spine disorder and said that doctors had told him his 
service injury was as likely as not the cause of the 
arthritis in his lumbar spine and both knees (Transcript, pp. 
5-6).  

August 2006 VA medical records reveal that the veteran had 
chronic myofascial pain syndrome involving the neck, right 
knee and low back pain.  These records noted receipt of 
copies of the veteran's private medical records and noted 
that the veteran attributed his right knee and low back pain 
to service injuries in 1975-1976.  It also was noted that the 
veteran denied any history of recreational or occupational 
injuries post-service.  

According to the medical evidence in the claims file, the 
veteran was first diagnosed with arthritis of the back and 
knees in 2000.  Thus, there is no medical evidence that 
arthritis was manifested, in either the back or the knees, 
within the first year of discharge from service.  The Board 
also points out that the passage of many years between 
discharge from active service (here 1976) and the medical 
documentation of a claimed disability (here 2000) is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Further, there is no competent and persuasive evidence of a 
nexus between any back disability-to include degenerative 
changes-and service or between any knee disability-to 
include degenerative changes-and service.  There also is no 
persuasive medical opinion to support the claim.  The January 
2007 written statement of P.J.T., M.D., opines that the onset 
of the veteran's arthritis in his back and joints was 
gradual.  Dr. P.J.T. states that the veteran's arthritis 
began with an injury in service when he was propelling out of 
a helicopter and hit his head and knee on the underside of 
the craft after slipping, and that the veteran's arthritis 
was cuased by his service injuries.  Dr. P.J.T.'s opinion 
does not refer to the veteran's knees.

However, the Board finds that this opinion is conclusory and 
not persuasive.  There is no rationale or basis for the 
opinion provided, and he did not indicate what, if any 
medical evidence he relied upon in forming his opinion.  It 
appears that Dr. P.J.T. may have based his opinion on facts 
not established in the record.  In this regard, the Board 
notes Dr. P.J.T.'s reference to in-service "injury"; 
however, the service medical records reflect no such injuries 
to the back or knees.  The physician's one-paragraph 
statement contains no discussion of the inservice and post-
service medical evidence and depends on the veteran's 
narrative of events.  There is no indication that Dr. P.J.T. 
ever reviewed the claims file.  A medical opinion can be no 
better than the facts alleged by the veteran and an opinion 
based on any inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
fact, mere reiterations of the veteran's reported history 
based on the veteran's narrative or history does not 
represent a medical opinion.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  

In short, there is no competent evidence to support a finding 
that there exists a medical nexus between any current back or 
knee disability and service.

In addition to the medical evidence, in adjudicating each 
service connection claim, the Board has considered the 
assertions of the veteran, his relatives, and his 
representative.  However, as indicated above, each claim on 
appeal turns on the medical question of whether there exists 
a medical relationship between disability for which service 
connection is sought and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant, his 
relatives, and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, none is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports any claim on appeal, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

(CONTINUED ON NEXT PAGE)






ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right foot disability is denied.

Service connection for arthritis of the lumbar spine is 
denied.

Service connection for arthritis of bilateral knees is 
denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


